               Case 2:16-cr-00007-RSM Document 490 Filed 06/11/21 Page 1 of 3




 1                                                 Honorable Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                           AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                         NO. CR16-007 RSM
11
                                Plaintiff
12                                                      MOTION TO UNSEAL FOR LIMITED

13                                                      PURPOSE
                          v.
14
      LONNIE EUGENE LILLARD,
                                                        Noting Date: June 25th, 2021
15
                                Defendant.
16
17
18 A.        Introduction
19           The United States of America, by Tessa M. Gorman, Acting United States
20 Attorney for the Western District of Washington, and Michael S. Morgan, Assistant
21 United States Attorney, submits this motion for an order unsealing a recording in the
22 above-captioned case.
23 B.        Discussion
24           The government requests that this Court sign an order unsealing the sealed
25 recording of the Faretta hearing held before Magistrate Judge Mary Alice Theiler on
26 June 13, 2017 (Dkt. #132) so that a transcript of the recording can be obtained for
27 appellate purposes. During this hearing, Magistrate Judge Theiler denied Defendant
     Motion to Unseal for Limited Purpose                                 UNITED STATES ATTORNEY
28   United States v. Lillard, CR16-007 RSM - 1                          700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:16-cr-00007-RSM Document 490 Filed 06/11/21 Page 2 of 3




 1 Lonnie E. Lillard’s request to proceed pro se during the evidentiary hearing held to
 2 determine (among other things) the loss amount resulting from Lillard’s crime, as well as
 3 the amount of restitution to be paid. Lillard objected to that ruling (Dkt. #150), and this
 4 Court reviewed Magistrate Judge Theiler’s ruling de novo, though it did listen to the
 5 recording of the Faretta hearing conducted by Magistrate Judge Theiler as part of the
 6 record the Court considered. The Court ultimately allowed Lillard to proceed pro se
 7 during the evidentiary hearing (Dkt. #159, 161), though the Court also granted Lillard’s
 8 mid-hearing request to abandon his pro se status and to resume representation by
 9 appointed counsel. Dkt. #173.
10           One of the issues raised by Lillard on his appeal is that the Court erred in allowing
11 him to proceed pro se because the Court’s Faretta colloguy was purportedly inadequate.
12 Because the Court was reviewing Magistrate Judge Theiler’s ruling, the contents of her
13 Faretta colloquy may be relevant to determining whether the record as a whole shows
14 that Lillard received adequate warnings before being allowed to proceed pro se.
15 Accordingly, because Lillard has placed the contents of this sealed hearing at issue in his
16 appeal, the Court should grant the government’s motion and order this hearing unsealed
17 for purposes of responding to Lillard’s appeal.
18           Because Lillard is represented by counsel on his appeal, the government has not
19 contacted Lillard to obtain his position on the current motion. Additionally, since
20 Lillard’s appellate counsel does not represent Lillard in the proceedings in this Court
21 (Lillard was pro se at the time of sentencing), appellate counsel has also not been
22 contacted to obtain his position on this motion.
23 //
24 //
25 //
26
27
     Motion to Unseal for Limited Purpose                                    UNITED STATES ATTORNEY
28   United States v. Lillard, CR16-007 RSM - 2                             700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
               Case 2:16-cr-00007-RSM Document 490 Filed 06/11/21 Page 3 of 3




1            DATED this 11th day of June, 2021.
2
3                                                 Respectfully submitted,
4
                                                  TESSA M. GORMAN
5                                                 Acting United States Attorney
6                                                 /s/ Michael S. Morgan
                                                  MICHAEL S. MORGAN
7
                                                  Assistant United States Attorney
8                                                 700 Stewart Street, Suite 5220
                                                  Seattle, Washington 98101
9
                                                  Phone: 206-553-7970
10                                                E-mail: michael.morgan@usdoj.gov
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     Motion to Unseal for Limited Purpose                             UNITED STATES ATTORNEY
28   United States v. Lillard, CR16-007 RSM - 3                      700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
